Filed 1/14/22 P. v. Hughes CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F082482
             Plaintiff and Respondent,
                                                                                (Super. Ct. No. F19906156)
                    v.

 DEVIN RONELL HUGHES,                                                                     OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan M.
Skiles, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-
                                 STATEMENT OF APPEALABILITY
         This appeal is authorized by Penal Code section 1237.


         *   Before Levy, Acting P. J., Peña, J. and Snauffer, J.
                             STATEMENT OF THE CASE
       On September 10, 2019, the Fresno County District Attorney charged appellant
Devin Ronell Hughes with one count of second degree robbery (Pen. Code, § 211). The
charges included allegations of prior serious felony convictions and a prior strike from
1995. (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d), & 667, subd. (a).)
       On September 30, 2019, criminal proceedings were suspended for an evaluation to
determine Hughes’s competency to stand trial.
       On October 28, 2019, Hughes was found not competent to stand trial.
       On December 16, 2019, Hughes was transferred to Metropolitan State Hospital for
competency restoration and criminal proceedings remained suspended. His competency
was restored and on October 14, 2020, the trial court found Hughes competent to stand
trial and criminal proceedings were reinstated.
       On November 16, 2020, a first amended complaint was filed adding an allegation
of a second prior strike conviction in 1998 from the State of Washington.
       On February 1, 2021, Hughes pleaded no contest to the robbery and admitted the
two prior strike allegations. The court had previously indicated that it would strike the
prior strike allegations with a five-year maximum sentence. The parties stipulated to a
factual basis.
       On February 23, 2021, Hughes’ attorney filed an “Invitation to Strike Prior
Serious Felony Convictions; Statement in Mitigation” pursuant to People v. Superior
Court (Romero) (1996) 13 Cal.4th 497, 504.
       On March 2, 2021, the trial court struck Hughes’ prior strike convictions in the
interests of justice and sentenced him to five years in state prison. He was awarded
custody credits of 379 actual days, 378 conduct days, and 165 days of treatment for a
total of 922 days’ credit for time served. Fines and fees were not imposed because the
court found Hughes had an inability to pay.



                                              2.
       On March 2, 2021, Hughes filed a notice of appeal on the sentence or other
matters not affecting the validity of the plea.
                                STATEMENT OF FACTS1
       On the morning of August 13, 2019, Hughes entered a drugstore and asked for
three packs of cigarettes. He struggled to take the cigarettes from the clerk’s hand,
causing pain in her lower right arm. Hughes took the cigarettes out of the store. When
subsequently apprehended, after advisement of his rights under Miranda,2 he admitted to
law enforcement having taken the cigarettes.
                             APPELLATE COURT REVIEW
       Hughes’ appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating Hughes was advised he could file his own
brief with this court. By letter on May 24, 2021, we invited Hughes to submit additional
briefing. To date, he has not done so.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to Hughes.
                                       DISPOSITION
       The judgment is affirmed.




       1   The Statement of Facts is drawn from the probation officer’s report.
       2   Miranda v. Arizona (1966) 384 U.S. 436.


                                              3.